In a proceeding to invalidate petitions designating appellant as a candidate in the Conservative Party Primary Election to be held on June 23, 1970 for nomination for the public office of Member of the Assembly for the 13th Assembly District, Nassau County, the appeal is from a judgment of the 'Supreme Court, Nassau County, entered June 11, 1970, which invalidated said petitions. Judgment reversed, on the law and the facts, without costs, and petitions validated. In our opinion, the record does not support the finding that the petitions were permeated with fraud. Christ, P. J., Rabin, Hopkins, Kleinfeld and Brennan, JJ., concur.